              Case 2:19-cv-01199-RSM Document 30 Filed 02/18/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9
      MARK HOLADAY, an individual,
10                                                     No. 2:19-cv-01199RSM
                        Plaintiff,
11           vs.                                       ORDER ON STIPULATED MOTION TO
                                                       EXTEND TRIAL DATE AND
12    KEYBANK N.A., a national banking                 ASSOCIATED CASE DEADLINES
      association,
13
                        Defendant.
14
      KEYBANK N.A., a national banking
15    association,
16                      Third-Party Plaintiff,
17           vs.
18    JASON HOLADAY, an individual,
19                      Third-Party Defendant.
20
            The matter comes before the Court on Plaintiff Mark Holaday and Defendant and Third-
21
     Party Plaintiff KeyBank, N.A.’s stipulated motion to extend the trial date and all associated case
22
     deadlines, pursuant to FRCP 7(b), LCR 10(g), and LCR 7(d)(1). The parties request an order
23
     extending the trial date and all associated case deadlines by 120 days beyond those set out in the
24
     Civil Case Schedule Order entered by the Court on November 20, 2020. Dkt. No. 26. Third-Party
25
     Defendant Jason Holaday has not answered or otherwise appeared in this action.
26



     ORDER GRANTING STIPULATED MOTION FOR AN
     ORDER EXTENDING TRIAL DATE AND ASSOCIATED
     DEADLINES - 1
     No. 2:19-cv-01199
               Case 2:19-cv-01199-RSM Document 30 Filed 02/18/21 Page 2 of 2



 1

 2   The parties propose that the jury trial and case deadlines be extended as detailed below:
      Deadline                                     Current Date                Proposed Date
 3
      Jury trial date (5-day trial)                August 16, 2021             December 16, 2021
 4    Disclosure of expert testimony under         February 16, 2021           June 16, 2021
      FRCP 26(a)(2)
 5
      Deadline for filing motions related to       March 15, 2021              July 15, 2021
 6    discovery
      Discovery completed                          April 15, 2021              August 16, 2021
 7
      All dispositive motions must be filed by May 17, 2021                    September 17, 2021
 8    and noted on the motion calendar no
      later than the fourth Friday thereafter
 9
      Mediation per LCR 39.1(c)(3), if             May 17, 2021                September 17, 2021
10    requested by the parties, held no later
      than
11
      All motions in limine must be filed by       July 15, 2021               November 15, 2021
12    and noted on the motion calendar no
      later than the third Friday thereafter
13
      Trial briefs, proposed voir dire             August 4, 2021              December 6, 2021
14    questions, jury instructions, neutral
      statement of the case, and trial exhibits
15
      due
16
            The Court finds that good cause exists to extend the case deadlines because of the reasons
17
     listed in the parties’ stipulated Motion.
18
            THEREFORE, it is hereby ORDERED that the trial date and case schedule will be
19
     extended 120 days as agreed by the parties. Trial will be set for Monday, December 20, 2021. All
20
     other deadlines are set as stated above.
21

22          DATED this 18th day of February, 2021.

23

24

25                                               A
                                                 RICARDO S. MARTINEZ
26                                               CHIEF UNITED STATES DISTRICT JUDGE



     ORDER GRANTING STIPULATED MOTION FOR AN
     ORDER EXTENDING TRIAL DATE AND ASSOCIATED
     DEADLINES - 2
     No. 2:19-cv-01199
